 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7                                   FRESNO DIVISION

 8
     YOLANDA ALMANZA,                               )   Case No.: 1:17-cv-00830-DAD-SKO
 9                                                  )
                            Plaintiff,              )
10                                                  )   ORDER GRANTING JOINT MOTION FOR
            vs.                                     )   AN ORDER EXTENDING TIME TO FILE
11                                                  )   DISMISSAL DOCUMENTS
     CREDIT ONE BANK, N.A. and JOHN                 )
12   DOES 1-25,                                     )
                                                    )   (Doc. 51)
13                          Defendants              )
                                                    )
14                                                  )
     And Cross-Complaint.                           )
15                                                  )
                                                    )
16

17          On September 6, 2018, the Court issued a minute order stating that the parties settled the
18   case at the settlement conference held on the same day, and ordering the parties to file a Notice of
19   Settlement by September 8, 2018, and dispositional documents by November 2, 2018. (Doc. 50.)
20   Despite the Court’s order, the parties did not file a Notice of Settlement by September 8, 2018, and
21   to date, no Notice of Settlement has been filed. Instead, nearly two months on later, on November
22   1, 2018, the parties filed a Joint Motion for an Order Extending Time to File Dismissal Documents
23   (“Joint Motion”), requesting the Court extend the deadline to file dispositional documents by 30
24   days. (Doc. 51.)
25          The Court notes that the parties’ Joint Motion fails to even acknowledge that they did not
26   comply with the Court’s September 6, 2018 order, let alone attempt to excuse their neglect in failing
27   to a file a Notice of Settlement by September 8, 2018. Accordingly, THE PARTIES ARE HEREBY
28   ADMONISHED that filing a Notice of Settlement is not a mere formality (see E.D. Cal. L.R. 160)

                                                   -1-              Order
                                                                    CASE NO: 1:17-cv-00830-DAD-SKO
 1
     and disobeying a court is grounds for sanctions (see E.D. Cal. L.R. 110). However, in view of the
 2
     representations of the parties in their Joint Motion, which includes an affirmation that the case has
 3
     settled, the Court declines to issue any sanctions at this time, and GRANTS the parties’ request for
 4
     an extension.
 5
              IT IS HEREBY ORDERED that the deadline to file dispositional documents is
 6
     CONTINUED for 30 days from November 2, 2018, to December 3, 2018.
 7

 8   IT IS SO ORDERED.
 9
     Dated:     November 6, 2018                                  /s/   Sheila K. Oberto             .
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   -2-              Order
                                                                    CASE NO: 1:17-cv-00830-DAD-SKO
